DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 96-100 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 96-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (USP 6,510,962) and further in view of Humphrey et al. (USPGPUB 2005/0087255).
 	Regarding claim 96, Lim discloses a pill dispenser comprising:
a body (11);
a motor (96) supported by the body;
an outlet port (61) formed on the body;
a container (21) comprising a plurality of compartments (38,39); and 
a processor (41,504) configured to: 
actuate the motor (96) to move the container (21) relative to the body (11) to dispense a pill located in a first compartment (39) of the plurality of compartments into a receptacle (71) through the outlet port, wherein the actuating comprises aligning the first compartment of the plurality of compartments to the outlet port (see column 7 lines 63-67 to column 8 lines 1-8), and 
determine whether a receptacle (71) has been removed from under the outlet port (see column 8 lines 65-67 to column 9 lines 1-17) using an electromagnetic sensor (99).
However, he does not disclose an electromagnetic sensor. Humphrey et al. disclose an electromagnetic sensor (see paragraph [0019]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the 
	Regarding claim 97, Lim in view of Humphrey et al. disclose the pill dispenser of claim 96. Furthermore, Humphrey et al. disclose a dispenser wherein the electromagnetic sensor comprises a radio frequency identification (RFID) tag (see paragraph [0019]) or a near field communication (NFC) tag. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the dispenser disclosed by Lim by including a dispenser wherein the electromagnetic sensor comprises a radio frequency identification (RFID) tag or a near field communication (NFC) tag, as disclosed by Humphrey et al., for the purpose of providing a mechanical actuator coupled with an rfid tag reader (see paragraph [0019]).
	Regarding claim 98, Lim in view of Humphrey et al. disclose the pill dispenser of claim 96. Furthermore, Humphrey et al. disclose a dispenser wherein the electromagnetic sensor is disposed on the receptacle (see Figure 7). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the dispenser disclosed by Lim by including a dispenser wherein the electromagnetic sensor is disposed on the receptacle, as disclosed by Humphrey et al., for the purpose of providing a mechanical actuator coupled with an rfid tag reader (see paragraph [0019]).
Claims 99-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (USP 6,510,962) and further in view of Humphrey et al. (USPGPUB 2005/0087255) as applied to claims 96-98 above, and further in view of Boucher et al. (USP 8,108,068).
Regarding claim 99, Lim in view of Humphrey et al. disclose the pill dispenser of claim 96. However, they do not disclose a dispenser wherein the processor is further configured to determine, using a pill schedule associated with the user, that one or more pills to be dispensed to the user are stored in the first compartment. Boucher et al. disclose a dispenser wherein the processor is further configured to determine, using a pill schedule associated with the user, that one or more pills to be dispensed to the user are stored in the first compartment (see column 2 lines 64-67 to column 3 lines 1-3 and Figure 12). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the dispenser disclosed by Lim by including a dispenser wherein the processor is further configured to determine, using a pill schedule associated with the user, that one or more pills to be dispensed to the user are stored in the first compartment, as disclosed by Boucher et al., for the purpose of providing “a determined dispensing schedule for the medication” (see column 2 line 67 to column 3 line 1).
	Regarding claim 100, Lim in view of Humphrey et al. disclose the pill dispenser of claim 96. However, they do not disclose a dispenser wherein the processor is further configured display a list of pills to be dispensed to the user on a display. Boucher et al. disclose a dispenser wherein the processor is further configured display a list of pills to be dispensed to the user on a display (see column 19 lines 11-15). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the dispenser disclosed by Lim by including a dispenser wherein the processor is further configured display a list of pills to be dispensed to the user on a .

Allowable Subject Matter
Claims 81-94 are allowed.
Claim 101 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
M.K.C.
12/3/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655